Case 1:20-cv-02389-DDD-NRN Document 67-3 Filed 01/19/21 USDC Colorado Page 1 of 2




                                           D 2020 267
                                         EXECUTIVE ORDER

        Amending Executive Orders D 2020 115 and D 2020 246 to Designate State’s Prosecutor

           Pursuant to the authority vested in the Governor of the State of Colorado and, in
   particular, pursuant to Article IV, Section 2 of the Colorado Constitution, I, Jared Polis,
   Governor of the State of Colorado, hereby issue this Executive Order amending Executive
   Orders D 2020 115 and D 2020 246 to further define the breadth and scope of the Attorney
   General’s authority to investigate and prosecute offenses arising from the August 24, 2019
   encounter with Elijah McClain in the City of Aurora, Adams County, Colorado and/or his
   subsequent death.

   I.        Background and Purpose

           On June 25, 2020, I issued Executive Order D 2020 115, finding that the death of Elijah
   McClain is a matter of statewide importance and that it is necessary for the Attorney General to
   act as the State’s prosecutor, investigate, and—if the evidence permits—prosecute potential
   criminal activity by individuals that caused the death of Elijah McClain.

           On November 10, 2020, I issued Executive Order D 2020 246, which amended Executive
   Order D 2020 115 to further define the breadth and scope of the Attorney General’s authority to
   investigate and prosecute offenses arising from this matter.

          This Executive Order amends Executive Orders D 2020 115 and D 2020 246 to clarify
   the amendment in Executive Order D 2020 246.

   II.       Amendment

           Section II.A of Executive Order D 2020 115, as amended by Executive Order D 2020
   246, is amended as follows:

                1. Replace Section II.A. with the following:

                   I appoint Phil Weiser, Attorney General for the State of Colorado, or his duly
                   authorized successor, to be the State’s prosecutor and direct him to take all
                   necessary actions to investigate, on behalf of the State of Colorado, offenses,
                   including criminal offenses, arising from the August 24, 2019 encounter with
                   Elijah McClain and/or his subsequent death, and, if deemed necessary, prosecute
                   any persons, including law enforcement or any other individual, for such offenses.
Case 1:20-cv-02389-DDD-NRN Document 67-3 Filed 01/19/21 USDC Colorado Page 2 of 2


                                                                        Executive Order D 2020 267
                                                                                  December 2, 2020
                                                                                        Page 2 of 2

                 The Attorney General may utilize a State grand jury pursuant to
                 C.R.S. § 13-73-101(2) if and as he deems appropriate, and may appoint special
                 assistant attorneys general, and utilize other resources to assist in the fulfillment
                 of this Executive Order. To the greatest extent possible, the Attorney General may
                 work with the City of Aurora on any independent investigation it undertakes into
                 the death of Elijah McClain to ensure accountability and learn critical lessons so
                 that we can prevent these tragedies in the future.

   III.   Duration

          Executive Order D 2020 115, as amended by Executive Order D 2020 246 and this
   Executive Order, shall expire upon completion of the Attorney General’s investigation and any
   prosecution related to the matters herein, unless modified or terminated by further Executive
   Order of the Governor. In all other respects, Executive Order D 2020 115, as amended by
   Executive Order D 2020 246, shall remain in full force and effect as originally promulgated.




                                                                GIVEN under my hand and
                                                                the Executive Seal of the
                                                                State of Colorado, this
                                                                second day of December,
                                                                2020.




                                                                Jared Polis
                                                                Governor
